

117 HR 5436 IH: Gun Suicide Prevention Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5436IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the sale of a firearm unless the firearm or packaging carries a label that provides the number of the National Suicide Prevention Lifeline.1.Short titleThis Act may be cited as the Gun Suicide Prevention Act.2.Labeling requirement(a)ProhibitionNotwithstanding the exclusion of firearms from the definition of consumer product in section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)(E)), it shall be unlawful for a manufacturer or retailer to sell or offer for sale any firearm that does not meet the requirements of subsection (b).(b)National Suicide Prevention Hotline labelA firearm meets the requirements of this subsection if a clear and conspicuous label is attached to the firearm or appears on any packaging of the firearm and on any descriptive material included with the firearm that—(1)is written in both English and Spanish;(2)in English, reads IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING SUICIDE, PLEASE CALL THE NATIONAL SUICIDE PREVENTION LIFELINE AT followed by the toll-free phone number of the National Suicide Prevention Lifeline, maintained by the Assistant Secretary for Mental Health and Substance Use under section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c), or any successor to such toll-free number; and(3)contains a yellow triangle containing an exclamation mark that appears immediately before the words IF YOU on the label.(c)EnforcementA violation of the prohibition in subsection (a) shall be treated as a violation of section 19(a) of the Consumer Product Safety Act (15 U.S.C. 2068). Any person who violates subsection (a) shall be subject to the penalties set forth in section 20 and 21 of such Act (15 U.S.C. 2069; 2070).(d)Retailer definedIn this section, the term retailer includes a dealer, as such term is definition in section 921(a) of title 18, United States Code.(e)Effective dateThis Act shall take effect on the date that is two years after the date of enactment of this Act.